                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 PERRING PHARMACEUTICALS INC.,
 PERRING INTERNATIONAL CENTER
 S.A. , and PERRING B.V.,

                Plaintiffs,
                                                      Civil Action No. 1: 17-cv-00894-RGA
        V.

 NOVEL LABO RA TORIES, INC. and
 GA VIS PHARMACEUTICALS, LLC,

                Defendants.



                                         MEMORANDUM


       Presently before the Court is Plaintiffs' Motion to Dismiss Count III Under Federal Rule

of Civil Procedure 41(a)(2). (D.I. 91). The Parties have briefed the issue. (D.I. 92, 106, 109).

The parties also submitted, at my request (D.I. 115), letters addressing potential equitable

conditions for dismissal without prejudice. (D.I. 116, 118). For the reasons set out below, I will

grant Plaintiffs' Motion without prejudice subject to their payment of Defendants' attorneys ' fees

and costs associated with Count III.

  I.   BACKGROUND

       On July 5, 2017, Plaintiffs filed this suit against Defendants alleging infringement of two

Orange Book listed patents for Plaintiffs' drug Prepopik®. (D.I. 1). Plaintiffs also alleged

infringement of U.S. Pat. No. 9,669,110 ('" 110 Patent"), which is not listed in the Orange Book.

(Id.). Defendants filed a motion for judgment on the pleadings for lack of subject matter

jurisdiction with respect to the ' 110 patent on August 15, 2017. (D.I. 16). I denied that motion.

(D.I. 65). Fact discovery closed on June 27, 2018. (D.I. 71). On August 29, 2018, I granted
Plaintiffs' stipulated consent judgment of noninfringement with respect to the Orange Book

Patents. (D.I. 98). This left only the issue of infringement of the '110 patent for trial. (D.I. 92 at

3). Plaintiffs filed the present motion on August 20, 2018 seeking dismissal without prejudice of

Count III, which asserts the ' 110 Patent. (D .I. 91). The Parties agree that I should dismiss Count

III. (D.I. 102, 103). The only issue left for me to decide is whether the dismissal should be with

or without prejudice.

 II.   LEGAL STANDARD

       _Under Federal Rule of Civil Procedure 41(a)(2), "an action may be dismissed at the

plaintiffs request only by court order, on terms that the court considers proper." Although a

court must consider prejudice to the defendant, "the general rule is that such a motion should be

granted liberally." Baldinger v. Cronin, 535 F. App 'x 78, 80 (3d Cir. 2013); see Mobil Oil Corp.

v. Advanced Envtl. Recycling Techs., Inc. , 203 F.R.D. 156, 157-58 (D. Del. 2001) (" [W]hile

considering the legitimate interests of both parties, the Court must bear in mind that a plaintiffs

motion should be granted absent substantial prejudice to the defendant."). Factors a court should

consider when determining whether dismissal will substantially prejudice a defendant include: 1)

the potential duplicative expense of a second litigation; 2) the expenses already incurred by the

defendant; 3) how far the current litigation has progressed; and 4) whether the plaintiff was

diligent in seeking dismissal. See Reach & Assocs., P. C v. Dencer, 2004 WL 253487 at * 1 (D.

Del. Feb. 9, 2004); Connelly Constr. Corp. v. Travelers Cas. & Sur. Co. ofAm. , 2018 WL

3549281 , at *6 (E.D. Pa. July 24, 2018).

       A court may place equitable conditions on a dismissal without prejudice to ensure a

defendant is not unfairly prejudiced. "A plaintiff ordinarily will not be permitted to dismiss an

action without prejudice under Rule 41(a)(2) after the defendant has been put to considerable

expense in preparing for trial, except on condition that the plaintiff reimburse the defendant for at

                                                  2
least a portion of his expenses oflitigation." McCants v. Ford Motor Co., 781 F.2d 855, 860

(11th Cir. 1986); see also Connelly, 2018 WL 3549281 , at *8 ("Fee-shifting is not only very

common, but also often necessary to protect the nonrnoving party." (citations omitted)).

Moreover, "dismissal without prejudice pursuant to Rule 41(a)(2) may be conditioned upon the

satisfaction of other non-monetary conditions designed to alleviate the prejudice the defendant

might otherwise suffer." McCants, 781 F.2d at 860; see also In re WellbutrinXL, 268 F.R.D.

539, 543-44 (E.D. Pa. 2010) ("Courts have imposed a variety of terms and conditions, including

the . . . requirement[] that the plaintiff produce documents or agree to allow discovery to be used

in any subsequent action. ").

Ill.      DISCUSSION

          Defendants have spent about $225,000 defending Count III. (D.I. 116 at 3). This figure

undoubtedly represents a great many attorney hours. It also represents the amount of money that

will make Defendants whole in the face of a continued threat of lawsuit based on the ' 110 Patent.

To address the prejudice Defendants face from having spent a large sum on Count III in the

present litigation, I will require Plaintiffs to reimburse Defendants' reasonable costs and

attorneys' fees attributable to that count. With this equitable condition, the Rule 41(a)(2)

dismissal analysis favors dismissing Count III without prejudice.

       1. Potential Duplicative Exp ense of a Second Litigation

          The briefing does not indicate that Defendants will be prejudiced by significant

duplicative expenses in potential future litigation on the ' 110 Patent. It is true that fact

discovery, a usually expensive endeavor, closed on June 27. However, Plaintiffs note, " [T]he

discovery completed to date in this litigation would be directly relevant to any potential later

litigation." (D.I. 92 at 5). Moreover, expert discovery has not begun and trial preparation is far



                                                   3
in the future. (Id.). Undoubtedly, Defendants would need to duplicate some efforts in a

subsequent suit on the '110 Patent but awarding fees to Defendants offsets any potential

prejudice this may impose. Thus, the potential duplicative expenses of a second litigation do not

weigh against dismissal without prejudice.

    2. Expense Already Incurred by Defendants

       Defendants ' briefing focuses primarily on the money and effort that they have expended

in the current litigation. Specifically, Defendants note that they filed a dispositive motion on the

'110 Patent, engaged in mediation regarding the '110 Patent, and responded to discovery

requests pertaining to the ' 110 Patent. 1 (D.I. 106 at 1).

       Regarding discovery, Plaintiffs respond that only fifteen out of seventy-two requests for

production related to the '110 Patent. (D.I. 109 at 2). Moreover, Plaintiffs note that only four

out of thirty-two topics posed to Defendants' corporate witness related to Count III. Plaintiffs

conclude, "[I]t seems reasonable that, in the overall litigation, Defendants spent significantly

more time and resources responding to the many more requests and topics directed solely to the

now-adjudicated Orange Book patents-efforts that are irrelevant to Count III." (Id. at 3).

       Plaintiffs are likely correct that Defendants' expenses on the Orange Book patent claims

were more substantial. But the fact that Defendants spent more money on something else does

not offset the prejudice to Defendants caused by wasting money on an unresolved count.

However, I believe Plaintiffs ' reimbursement of costs associated with Count III resolves any

prejudice this wasted time and money might cause to Defendants. Thus, the expenses already

incurred by Defendants do not weigh against dismissal without prejudice.




1
  Defendants have now also endured the expense of litigating this motion and may further bear
the cost oflitigating the amount of their costs and fees associated with Count III.
                                                   4
    3. Progression of Current Litigation

       The litigation on the ' 110 Patent is in a relatively early phase, which favors dismissal

without prejudice. The Parties have completed claim construction in this case. The only terms

involved, however, were from the Orange Book patents. Moreover, trial was more than six

months away and expert discovery had not begun when I stayed the case due to the Parties '

agreement that dismissal is appropriate. (D.I. 92 at 6). Defendants emphasize that I resolved a

di positive motion in this case related to the ' 110 Patent. (D.1. 106 at 10-11 ). They argue this

indicates significant progression on Count III. (Id.).

       I agree with Plaintiffs that progression of the litigation on the ' 110 Patent is at an early

stage. Defendants ' point regarding dispositive motion practice is well-taken, but I believe

reimbursing attorneys ' fees and costs will be sufficient to dissipate any potential for prejudice

caused by litigating that early motion. Thus, the progression of the litigation on Count III favors

dismissal without prejudice.

    4. Diligence of Plaintiffs in Seeking Dismissal

       Considering the circumstances of this case, Plaintiffs were sufficiently diligent in

bringing this motion to dismiss. Defendants argue that Plaintiffs ' motion is "sudden"

considering fourteen months of litigation and completed fact discovery. (D.I. 106 at 1).

Moreover, Defendants posit that Plaintiffs' statements in their briefing on Defendants' motion

for judgment on the pleadings 2 are inconsistent with Plaintiffs' present position. (D.I. 106 at 10-

11).




2
  " [A]llowing Ferring' s § 271(b) claim [on the '110 patent] will similarly save substantial
resources, be more efficient, and avoid the parties and the Court having to address a potential
motion for a preliminary injunction regarding the '110 patent down the road." (D.I. 25 at 16).
                                                  5
       Plaintiffs, however, justify their timing and change of tune as a product of "changed

circumstances:" "(1) the consent judgment on the two Orange Book listed patents, (2)

Defendants' abandonment of their affirmative defense of invalidity to the ' 110 patent, and (3) []

Ferring' s introduction of a new sodium picosulfate product that has already converted most of

the market away from PREPOPIK." (D.I. 109 at 1). Considering these developments, Plaintiffs

conclude, "[I]n August 2017, it made sense for the parties to litigate all three patents then in suit.

A year later, proceeding on Count III alone wastes both parties' resources." (Id. at 5).

       I largely agree with Plaintiffs. They filed the present motion shortly after a few important

changes occurred in the litigation. I do not believe that the timing of their motion would offset

the balance of equities if other factors favored dismissal with prejudice. However, the timing

does not weigh against dismissal without prejudice.

IV.    CONCLUSION

       Dismissal of Count III without prejudice would unfairly prejudice Defendants if it was

unconditional. However, the briefing indicates that the prejudice to Defendants would primarily

be pecuniary. This type of prejudice will adequately be offset by Plaintiffs' payment of

Defendants fees and costs. Thus, I will GRANT Plaintiffs' motion subject to their payment of

Defendants' fees and costs associated with Count III.




                                                  6
